                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION


UNITED STATES OF AMERICA                            §
                                                    §   Criminal Action No. 4:21-CR-069
v.                                                  §   (Judge Mazzant/Judge Nowak)
                                                    §
LENNIE MELVIN ROAN                                  §

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the above-referenced criminal action, the Court having

heretofore referred the request for the revocation of Defendant’s supervised release to the United

States Magistrate Judge for proper consideration.        The Court has received the Report and

Recommendation of the United States Magistrate Judge pursuant to its order. Defendant having

waived allocution before the Court as well as his right to object to the report of the Magistrate

Judge, the Court is of the opinion that the findings and conclusions of the Magistrate Judge are

correct.

       It is therefore ORDERED that the Report and Recommendation of United States

Magistrate Judge is ADOPTED as the opinion of the Court.

       It is further ORDERED that Defendant’s supervised release is hereby REVOKED.

       It is further ORDERED that Defendant be committed to the custody of the Bureau of

Prisons for a term of seven (7) months of imprisonment, with a term of supervised release of

twenty-nine (29) months to follow.

       The Court further recommends the imposition of the special conditions set forth in the

Report and Recommendation, as follows:

       You must report all vehicles owned or operated, or in which you have an interest, to the

probation officer.

                                                1
        You must submit your person, property, house, residence, vehicle, papers, computers (as

defined in 18 U.S.C. § 1030(e)(l)), other electronic communications or data storage devices or

media, or office, to a search conducted by a United States probation officer. Failure to submit to

a search may be grounds for revocation of release. The offender must warn any other occupants

that the premises may be subject to searches pursuant to this condition. An officer may conduct a

search pursuant to this condition only when reasonable suspicion exists that the offender has

violated a condition of his supervision and that the areas to be searched contain evidence of this

violation. Any search must be conducted at a reasonable time and in a reasonable manner.

        You must participate in a program of testing and treatment for substance abuse and follow

the rules and regulations of that program until discharged. The probation officer, in consultation

with the treatment provider, will supervise your participation in the program. You must pay any

cost associated with treatment and testing.

        You must reside in a Residential Reentry Center (RRC) or similar facility, in a prerelease

component, for a period of up to 120 days and must follow the rules and regulations of that facility.

Should you find a residence approved by the probation office prior to the 120 days, you shall be

released.

        You must not associate with any person who you know, or who a probation officer or other

law enforcement officer informs you is a Valley Street criminal street gang member or any other

known criminal street gang member or known participant in a criminal street gang, unless given

permission by the probation officer.

        You must not wear, display, use or possess any insignias, photographs, emblems, badges,

buttons, caps, hats, jackets, shoes, flags, scarves, bandanas, shirts or other articles of clothing that

are known to represent criminal street gang affiliation, association with or membership in the



                                                   2
    Valley Street criminal street gang or any other criminal street gang, unless given permission by

    the probation officer.

           You must not display any known gang signs or gestures.

           You must participate in an inpatient treatment program for drug abuse, at the direction of

    the probation officer, and follow the rules and regulations of that program until discharged. The

    probation officer, in consultation with the treatment provider, will supervise your participation in

.   the program. You must pay any cost associated with treatment and testing.

           The Court also recommends that Defendant be housed in a Bureau of Prisons facility in the

    North Texas area, if appropriate.

           IT IS SO ORDERED.
           SIGNED this 8th day of June, 2021.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




                                                     3
